Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 June 2, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 177 to the Registration Statement on Form N-1A of DWS Lifecycle Long Range Fund (the “Fund”), a series of DWS Advisor Funds (the “Trust”); (Reg. Nos. 33-07404 and 811-04760) Ladies and Gentlemen: On behalf of the Fund, we are filing today through the EDGAR system Post-Effective Amendment No. 177 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). Pursuant to Rule 485(a)(1), the Corporation has designated on the facing sheet to the Registration Statement that the Amendment become effective on August 1, 2010. No fees are required in connection with this filing. The principal purposes of the Amendment are to: (i) to comply with the recent amendments to Form N-1A that require the statutory prospectus of every mutual fund to include a summary section at the front of the prospectus; and (ii) add disclosure regarding the Fund’s prospective new subadvisor, QS Investors, LLC. The Amendment has been electronically coded to show changes from the Fund’s Prospectus and Statement of Additional Information, filed with the Commission on July 29, 2009 in Post-Effective Amendment No. 170 for the Fund. In addition, DWS has reorganized the Statement of Additional Information (“SAI”) disclosure into two components: Part I contains fund-specific disclosure for the applicable fund; and Part II contains standardized disclosure for all DWS funds. As part of the reorganization of the SAI, DWS undertook to align and update all risk disclosure across all funds in the DWS family of funds, representing in the case of many DWS funds, a wholesale restatement of risk disclosure. Additionally, as part of the initiative, the DWS funds Board approved a number of changes to non-fundamental investment policies relating to a variety of investment strategies.Investment policy changes have been marked and are reflected in the Part I of the SAI. Please direct any comments or questions on this filing to the undersigned at (617) 295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel cc:John Marten, Esq., Vedder
